Exhibit 10.21

 

KMG CHEMICALS, INC.

 

2004 LONG-TERM INCENTIVE PLAN

 

The KMG Chemicals, Inc. 2004 Long-Term Incentive Plan (the “Plan”) was adopted
by the Board of Directors of KMG Chemicals, Inc., a Texas corporation (the
“Company”), effective as of October 14, 2004 (“Effective Date”), subject to
approval by the Company’s shareholders.

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key employees,
and Outside Directors of the Company and its Subsidiaries and to provide such
persons with a proprietary interest in the Company through the granting of
incentive stock options, non-qualified stock options, stock appreciation rights,
restricted stock, restricted stock units, performance awards, dividend
equivalent rights, and other awards, whether granted singly, or in combination,
or in tandem, that will:

 

(a)                                  increase the interest of such persons in
the Company’s welfare;

 

(b)                                 furnish an incentive to such persons to
continue their services for the Company; and

 

(c)                                  provide a means through which the Company
may attract able persons as employees, and Outside Directors.

 

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended from time to
time (the “1934 Act”).  To the extent any provision of the Plan or action by the
Committee fails to so comply, it shall be deemed null and void ab initio, to the
extent permitted by law and deemed advisable by the Committee.

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1                                 “Award” means the grant of any Incentive
Stock Option, Nonqualified Stock Option, Reload Stock Option, Restricted Stock,
SAR, Restricted Stock Units, Performance Award, Dividend Equivalent Right or
Other Award, whether granted singly or in combination or in tandem (each
individually referred to herein as an “Incentive”).

 

2.2                                 “Award Agreement” means a written agreement
between a Participant and the Company which sets out the terms of the grant of
an Award.

 

2.3                                 “Award Period” means the period set forth in
the Award Agreement during which one or more Incentives granted under an Award
may be exercised.

 

--------------------------------------------------------------------------------


 

2.4                                 “Board” means the board of directors of the
Company.

 

2.5                                 “Change in Control” means the occurrence of
the event set forth in any one of the following paragraphs:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding
(a) any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (a) of paragraph (iii) below, (b) any Person
that, as of the Effective Date of the Plan, holds more than 50% of the combined
voting power of the Company’s then outstanding securities; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving: 
individuals who, on the Effective Date of this Plan, constitute the Board and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date of this Plan or whose appointment, election or nomination
for election was previously so approved or recommended; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (a) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates other than in connection with the acquisition
by the Company or its Affiliates of a business) representing 50% or more of the
combined voting power of the Company’s then outstanding securities; or

 

(iv)                              the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

For purposes hereof:

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the 1934 Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the 1934
Act.

 

“Person” shall have the meaning given in Section 3(a)(9) of the 1934 Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

2.6                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.7                                 “Committee” means the committee appointed or
designated by the Board to administer the Plan in accordance with Article 3 of
this Plan.

 

2.8                                 “Common Stock” means the common stock, par
value $0.01 per share, which the Company is currently authorized to issue or may
in the future be authorized to issue, or any securities into which or for which
the common stock of the Company may be converted or exchanged, as the case may
be, pursuant to the terms of this Plan.

 

2.9                                 “Company” means KMG Chemicals, Inc., a Texas
corporation, and any successor entity.

 

2.10                           “Corporation” means any entity that (i) is
defined as a corporation under Section 7701 of the Code and (ii) is the Company
or is in an unbroken chain of corporations (other than the Company) beginning
with the Company, if each of the corporations other than the last corporation in
the unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain. 
For purposes of clause (ii) hereof, an entity shall be treated as a
“corporation” if it satisfies the definition of a corporation under Section 7701
of the Code.

 

2.11                           “Date of Grant” means the effective date on which
an Award is made to a Participant as set forth in the applicable Award
Agreement; provided, however, that solely for purposes of Section 16 of the 1934
Act and the rules and regulations promulgated thereunder, the Date of Grant of
an Award shall be the date of shareholder approval of the Plan if such date is
later than the effective date of such Award as set forth in the Award Agreement.

 

2.12                           “Dividend Equivalent Right” means the right of
the holder thereof to receive credits based on the cash dividends that would
have been paid on the shares of Common Stock specified in the Award if such
shares were held by the Participant to whom the Award is made.

 

2.13                           “Employee” means a common law employee (as
defined in accordance with the Regulations and Revenue Rulings then applicable
under Section 3401(c) of the Code) of the Company or any Subsidiary of the
Company.

 

3

--------------------------------------------------------------------------------


 

2.14                           “Executive Officer” means an officer of the
Company or a Subsidiary subject to Section 16 of the 1934 Act or a “covered
employee” as defined in Section 162(m)(3) of the Code.

 

2.15                           “Fair Market Value” means, as of a particular
date, (a) if the shares of Common Stock are listed on a national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal securities exchange for the
Common Stock on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported,
(b) if the shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market System, the closing sales price per share of Common Stock on the
Nasdaq National Market System on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (c) if the Common Stock is not so listed or quoted, the mean
between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by Nasdaq, or, if not reported by
Nasdaq, by the National Quotation Bureau, Inc., or (d) if none of the above is
applicable, such amount as may be determined by the Board (acting on the advice
of an Independent Third Party, should the Board elect in its sole discretion to
utilize an Independent Third Party for this purpose), in good faith, to be the
fair market value per share of Common Stock.

 

2.16                           “Independent Third Party” means an individual or
entity independent of the Company having experience in providing investment
banking or similar appraisal or valuation services and with expertise generally
in the valuation of securities or other property for purposes of this Plan.  The
Board may utilize one or more Independent Third Parties.

 

2.17                           “Incentive” is defined in Section 2.1 hereof.

 

2.18                           “Incentive Stock Option” means an incentive stock
option within the meaning of Section 422 of the Code, granted pursuant to this
Plan.

 

2.19                           “Nonqualified Stock Option” means a nonqualified
stock option, granted pursuant to this Plan, which is not an Incentive Stock
Option.

 

2.20                           “Option Price” means the price which must be paid
by a Participant upon exercise of a Stock Option to purchase a share of Common
Stock.

 

2.21                           “Other Award” means an Award issued pursuant to
Section 6.10 hereof.

 

2.22                           “Outside Director” means a director of the
Company who is not an Employee.

 

2.23                           “Participant” means an Employee or Outside
Director of the Company or a Subsidiary to whom an Award is granted under this
Plan.

 

2.24                           “Plan” means this KMG Chemicals, Inc. 2004
Long-Term Incentive Plan, as amended from time to time.

 

2.25                           “Performance Award” means an Award hereunder of
cash, shares of Common Stock, units or rights based upon, payable in, or
otherwise related to, Common Stock pursuant to Section 6.8 hereof.

 

2.26                           “Performance Goal” means any of the goals set
forth in Section 6.11 hereof.

 

4

--------------------------------------------------------------------------------


 

2.27                           “Reload Stock Option” means a Nonqualified Stock
Option or an Incentive Stock Option granted pursuant to Section 8.3(c) hereof.

 

2.28                           “Reporting Participant” means a Participant who
is subject to the reporting requirements of Section 16 of the 1934 Act.

 

2.29                           “Restricted Stock” means shares of Common Stock
issued or transferred to a Participant pursuant to Section 6.4 of this Plan
which are subject to restrictions or limitations set forth in this Plan and in
the related Award Agreement.

 

2.30                           “Restricted Stock Units” means units awarded to
Participants pursuant to Section 6.7 hereof, which are convertible into Common
Stock at such time as such units are no longer subject to restrictions as
established by the Committee.

 

2.31                           “Retirement” means any Termination of Service
solely due to retirement upon or after attainment of age sixty-five (65), or
permitted early retirement as determined by the Committee.

 

2.32                           “SAR” or “stock appreciation right” means the
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the Fair Market Value of a specified number of shares of Common Stock on the
date the SAR is exercised over the SAR Price for such shares.

 

2.33                           “SAR Price” means the exercise price of each
share of Common Stock covered by a SAR, determined on the Date of Grant of the
SAR.

 

2.34                           “Stock Option” means a Nonqualified Stock Option,
a Reload Stock Option or an Incentive Stock Option.

 

2.35                           “Subsidiary” means (i) any corporation in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain, (ii) any limited partnership, if
the Company or any corporation described in item (i) above owns a majority of
the general partnership interest and a majority of the limited partnership
interests entitled to vote on the removal and replacement of the general
partner, and (iii) any partnership or limited liability company, if the partners
or members thereof are composed only of the Company, any corporation listed in
item (i) above or any limited partnership listed in item (ii) above. 
“Subsidiaries” means more than one of any such corporations, limited
partnerships, partnerships or limited liability companies.

 

2.36                           “Termination of Service” occurs when a
Participant who is an Employee of the Company or any Subsidiary shall cease to
serve as an Employee of the Company and its Subsidiaries, for any reason; or,
when a Participant who is an Outside Director of the Company or a Subsidiary
shall cease to serve as a director of the Company and its Subsidiaries for any
reason.  Except as may be necessary or desirable to comply with applicable
federal or state law, a “Termination of Service” shall not be deemed to have
occurred when a Participant who is an Employee becomes a an Outside Director or
vice versa.  If, however, a Participant who is an Employee and who has an
Incentive Stock Option ceases to be an Employee but does not suffer a
Termination of Service, and if that Participant does not exercise the Incentive
Stock Option within the time required under Section 422 of the Code upon ceasing
to be an Employee, the Incentive Stock Option shall thereafter become a
Nonqualified Stock Option.

 

5

--------------------------------------------------------------------------------


 

2.37                           “Total and Permanent Disability” means a
Participant is qualified for long-term disability benefits under the Company’s
or Subsidiary’s disability plan or insurance policy; or, if no such plan or
policy is then in existence or if the Participant is not eligible to participate
in such plan or policy, that the Participant, because of a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
prevents the Participant from performing his or her duties of employment for a
period of six (6) continuous months, as determined in good faith by the
Committee, based upon medical reports or other evidence satisfactory to the
Committee; provided that, with respect to any Incentive Stock Option, Total and
Permanent Disability shall have the meaning given it under the rules governing
Incentive Stock Options under the Code.

 

ARTICLE 3

ADMINISTRATION

 

Subject to the terms of this Article 3, the Plan shall be administered by the
Board or such committee of the Board as is designated by the Board to administer
the Plan (the “Committee”).  The Committee shall consist of not fewer than three
persons.  Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board.  Any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board.  At any
time there is no Committee to administer the Plan, any references in this Plan
to the Committee shall be deemed to refer to the Board.

 

If necessary to satisfy the requirements of Section 162(m) of the Code and/or
Rule 16b-3 promulgated under the 1934 Act, membership on the Committee shall be
limited to those members of the Board who are “outside directors” under
Section 162(m) of the Code and/or “non-employee directors” as defined in Rule
16b-3 promulgated under the 1934 Act.  The Committee shall select one of its
members to act as its Chairman.  A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.

 

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, where applicable, the Award Period, the Date of Grant, and such other
terms, provisions, limitations, and performance requirements, as are approved by
the Committee, but not inconsistent with the Plan.  The Committee shall
determine whether an Award shall include one type of Incentive or two or more
Incentives granted in combination or two or more Incentives granted in tandem
(that is, a joint grant where exercise of one Incentive results in cancellation
of all or a portion of the other Incentive). Although the members of the
Committee shall be eligible to receive Awards, all decisions with respect to any
Award, and the terms and conditions thereof, to be granted under the Plan to any
member of the Committee shall be made solely and exclusively by the other
members of the Committee, or if such member is the only member of the Committee,
by the Board.

 

The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, (iii)  establish performance goals for an Award and
certify the extent of their achievement, and (iv) make such other determinations
or certifications and take such other action as it deems necessary or advisable
in the administration of the Plan.  Any interpretation, determination, or other
action made or taken by the Committee shall be final, binding, and conclusive on
all interested parties.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee. 
Notwithstanding the foregoing, to the extent necessary to satisfy the
requirements

 

6

--------------------------------------------------------------------------------


 

of Section 162(m) of the Code and/or Rule 16b-3 promulgated under the 1934 Act,
any function relating to a Reporting Participant or a covered employee (as
defined in Section 162(m) of the Code) shall be performed solely by the
Committee.

 

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code,
Section 162(m) of the Code, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, or any other
applicable law, rule or restriction (collectively, “applicable law”), to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.

 

ARTICLE 4

ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer), or
Outside Director of the Company whose judgment, initiative, and efforts
contributed or may be expected to contribute to the successful performance of
the Company is eligible to participate in the Plan; provided that only Employees
of a Corporation shall be eligible to receive Incentive Stock Options.  The
Committee, upon its own action, may grant, but shall not be required to grant,
an Award to any Employee or Outside Director of the Company or any Subsidiary. 
Awards may be granted by the Committee at any time and from time to time to new
Participants, or to then Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine.  Except as required by this Plan, Awards granted at different
times need not contain similar provisions.  The Committee’s determinations under
the Plan (including without limitation determinations of which Employees or
Outside Directors, if any, are to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
Participants who receive, or are eligible to receive, Awards under the Plan.

 

ARTICLE 5


SHARES SUBJECT TO PLAN


 

5.1                               Number Available for Awards.  Subject to
adjustment as provided in Articles 11 and 12, the maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted under the Plan is
375,000 shares.  Subject to adjustment pursuant to Articles 11 and 12, no
Executive Officer may receive in any calendar year (i) Stock Options or SARs
relating to more than 250,000 shares of Common Stock, or (ii) Restricted Stock,
Restricted Stock Units, Performance Awards or Other Awards that are subject to
the attainment of Performance Goals relating to more than 100,000 shares of
Common Stock.  Shares to be issued may be made available from authorized but
unissued Common Stock, Common Stock held by the Company in its treasury, or
Common Stock purchased by the Company on the open market or otherwise.  During
the term of this Plan, the Company will at all times reserve and keep available
the number of shares of Common Stock that shall be sufficient to satisfy the
requirements of this Plan.

 

5.2                               Reuse of Shares.  To the extent that any Award
under this Plan shall be forfeited, shall expire or be canceled, in whole or in
part, then the number of shares of Common Stock covered by the Award or stock
option so forfeited, expired or canceled may again be awarded pursuant to the
provisions of this Plan.  In the event that previously acquired shares of Common
Stock or shares of Common Stock otherwise issuable upon exercise of a Stock
Option are delivered

 

7

--------------------------------------------------------------------------------


 

to the Company in full or partial payment of the exercise price for the exercise
of a Stock Option granted under this Plan, or shares of Common Stock issuable
pursuant to an Incentive upon exercise or vesting are used to satisfy the tax
withholding requirements upon exercise or vesting of an Incentive (other than an
Incentive Stock Option), the number of shares of Common Stock available for
future Awards under this Plan shall be reduced only by the net number of shares
of Common Stock issued upon the exercise of the Stock Option.  Awards that may
be satisfied either by the issuance of shares of Common Stock or by cash or
other consideration shall be counted against the maximum number of shares of
Common Stock that may be issued under this Plan only during the period that the
Award is outstanding or to the extent the Award is ultimately satisfied by the
issuance of shares of Common Stock.  Awards will not reduce the number of shares
of Common Stock that may be issued pursuant to this Plan if the settlement of
the Award will not require the issuance of shares of Common Stock, as, for
example, a SAR that can be satisfied only by the payment of cash.

 

ARTICLE 6

GRANT OF AWARDS

 

6.1                             In General.

 

(a)                                  The grant of an Award shall be authorized
by the Committee and shall be evidenced by an Award Agreement setting forth the
Incentive or Incentives being granted, the total number of shares of Common
Stock subject to the Incentive(s), the Option Price (if applicable), the Award
Period, the Date of Grant, and such other terms, provisions, limitations, and
performance objectives, as are approved by the Committee, but not inconsistent
with the Plan.  The Company shall execute an Award Agreement with a Participant
after the Committee approves the issuance of an Award.  Any Award granted
pursuant to this Plan must be granted within ten (10) years of the date of
adoption of this Plan. The Plan shall be submitted to the Company’s shareholders
for approval; however, the Committee may grant Awards under the Plan prior to
the time of shareholder approval.  Any such Award granted prior to such
shareholder approval shall be made subject to such shareholder approval. The
grant of an Award to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, receipt of any other
Award under the Plan.

 

(b)                                 If the Committee establishes a purchase
price for an Award, the Participant must accept such Award within a period of
thirty (30) days (or such shorter period as the Committee may specify) after the
Date of Grant by executing the applicable Award Agreement and paying such
purchase price.

 

(c)                                  Any Award under this Plan that is settled
in whole or in part in cash on a deferred basis may provide for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

 

6.2                             Option Price.  The Option Price for any share of
Common Stock which may be purchased under a Nonqualified Stock Option for any
share of Common Stock may be less than, equal to, or greater than the Fair
Market Value of the share on the Date of Grant.  The Option Price for any share
of Common Stock which may be purchased under an Incentive Stock Option must be
at least equal to the Fair Market Value of the share on the Date of Grant; if an
Incentive Stock Option is granted to an Employee who owns or is deemed to own
(by reason of the attribution rules

 

8

--------------------------------------------------------------------------------


 

of Section 424(d) of the Code) more than ten percent (10%) of the combined
voting power of all classes of stock of the Company (or any parent or
Subsidiary), the Option Price shall be at least 110% of the Fair Market Value of
the Common Stock on the Date of Grant.

 

6.3                             Maximum ISO Grants.  The Committee may not grant
Incentive Stock Options under the Plan to any Employee which would permit the
aggregate Fair Market Value (determined on the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options (under this and any other
plan of the Company and its Subsidiaries) are exercisable for the first time by
such Employee during any calendar year to exceed $100,000.  To the extent any
Stock Option granted under this Plan which is designated as an Incentive Stock
Option exceeds this limit or otherwise fails to qualify as an Incentive Stock
Option, such Stock Option (or any such portion thereof) shall be a Nonqualified
Stock Option.  In such case, the Committee shall designate which stock will be
treated as Incentive Stock Option stock by causing the issuance of a separate
stock certificate and identifying such stock as Incentive Stock Option stock on
the Company’s stock transfer records.

 

6.4                             Restricted Stock.  If Restricted Stock is
granted to or received by a Participant under an Award (including a Stock
Option), the Committee shall set forth in the related Award Agreement: (i) the
number of shares of Common Stock awarded, (ii) the price, if any, to be paid by
the Participant for such Restricted Stock and the method of payment of the
price, (iii) the time or times within which such Award may be subject to
forfeiture, (iv) specified Performance Goals of the Company, a Subsidiary, any
division thereof or any group of Employees of the Company, or other criteria,
which the Committee determines must be met in order to remove any restrictions
(including vesting) on such Award, and (v) all other terms, limitations,
restrictions, and conditions of the Restricted Stock, which shall be consistent
with this Plan.  The provisions of Restricted Stock need not be the same with
respect to each Participant.

 

(a)                                  Legend on Shares.  Each Participant who is
awarded or receives Restricted Stock shall be issued a stock certificate or
certificates in respect of such shares of Common Stock.  Such certificate(s)
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, substantially as provided in Section 15.9
of the Plan.

 

(b)                                  Restrictions and Conditions.  Shares of
Restricted Stock shall be subject to the following restrictions and conditions:

 

(i)                                     Subject to the other provisions of this
Plan and the terms of the particular Award Agreements, during such period as may
be determined by the Committee commencing on the Date of Grant or the date of
exercise of an Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign shares of Restricted Stock. Except
for these limitations, the Committee may in its sole discretion, remove any or
all of the restrictions on such Restricted Stock whenever it may determine that,
by reason of changes in applicable laws or other changes in circumstances
arising after the date of the Award, such action is appropriate.

 

(ii)                                  Except as provided in sub-paragraph (i)
above or in the applicable Award Agreement, the Participant shall have, with
respect to his or her Restricted Stock, all of the rights of a shareholder of
the Company, including the right to vote the shares, and the right to receive
any dividends thereon.  Certificates for shares of Common Stock free of
restriction under this Plan shall be delivered to the Participant promptly
after, and only after, the Restriction Period shall expire without forfeiture in

 

9

--------------------------------------------------------------------------------


 

respect of such shares of Common Stock or after any other restrictions imposed
in such shares of Common Stock by the applicable Award Agreement or other
agreement have expired.  Certificates for the shares of Common Stock forfeited
under the provisions of the Plan and the applicable Award Agreement shall be
promptly returned to the Company by the forfeiting Participant.  Each Award
Agreement shall require that (x) each Participant, by his or her acceptance of
Restricted Stock, shall irrevocably grant to the Company a power of attorney to
transfer any shares so forfeited to the Company and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer, and (y) such provisions regarding returns and transfers of stock
certificates with respect to forfeited shares of Common Stock shall be
specifically performable by the Company in a court of equity or law.

 

(iii)                               The Restriction Period of Restricted Stock
shall commence on the Date of Grant or the date of exercise of an Award, as
specified in the Award Agreement, and, subject to Article 12 of the Plan, unless
otherwise established by the Committee in the Award Agreement setting forth the
terms of the Restricted Stock, shall expire upon satisfaction of the conditions
set forth in the Award Agreement; such conditions may provide for vesting based
on such Performance Goals, as may be determined by the Committee in its sole
discretion.

 

(iv)                              Except as otherwise provided in the particular
Award Agreement, upon Termination of Service for any reason during the
Restriction Period, the nonvested shares of Restricted Stock shall be forfeited
by the Participant.  In the event a Participant has paid any consideration to
the Company for such forfeited Restricted Stock, the Committee shall specify in
the Award Agreement that either (i) the Company shall be obligated to, or (ii)
the Company may, in its sole discretion, elect to, pay to the Participant, as
soon as practicable after the event causing forfeiture, in cash, an amount equal
to the lesser of the total consideration paid by the Participant for such
forfeited shares or the Fair Market Value of such forfeited shares as of the
date of Termination of Service, as the Committee, in its sole discretion shall
select. Upon any forfeiture, all rights of a Participant with respect to the
forfeited shares of the Restricted Stock shall cease and terminate, without any
further obligation on the part of the Company.

 

6.5                               SARs.  The Committee may grant SARs to any
Participant, either as a separate Award or in connection with a Stock Option. 
SARs shall be subject to such terms and conditions as the Committee shall
impose.  The grant of the SAR may provide that the holder may be paid for the
value of the SAR either in cash or in shares of Common Stock, or a combination
thereof.  In the event of the exercise of a SAR payable in shares of Common
Stock, the holder of the SAR shall receive that number of whole shares of Common
Stock having an aggregate Fair Market Value on the date of exercise equal to the
value obtained by multiplying (i) the difference between the Fair Market Value
of a share of Common Stock on the date of exercise over the  SAR Price as set
forth in such SAR (or other value specified in the agreement granting the SAR),
by (ii) the number of shares of Common Stock as to which the SAR is exercised,
with a cash settlement to be made for any fractional shares of Common Stock. 
The Committee, in its sole discretion, may place a ceiling on the amount payable
upon exercise of a SAR, but any such limitation shall be specified at the time
that the SAR is granted.  The exercise price of any SAR shall in no event be
less than the Fair Market Value of the Shares at the time of the grant.

 

10

--------------------------------------------------------------------------------


 

6.6                               SAR Price.  The SAR Price for any share of
Common Stock subject to a SAR may be  equal to  or greater than the Fair Market
Value of the share on the Date of Grant.

 

6.7                               Restricted Stock Units.  Restricted Stock
Units may be awarded or sold to any Participant under such terms and conditions
as shall be established by the Committee.  Restricted Stock Units shall be
subject to such restrictions as the Committee determines, including, without
limitation, (a) a prohibition against sale, assignment, transfer, pledge,
hypothecation or other encumbrance for a specified period; or (b) a requirement
that the holder forfeit (or in the case of shares of Common Stock or units sold
to the Participant, resell to the Company at cost) such shares or units in the
event of Termination of Service during the period of restriction.

 

6.8                               Performance Awards.

 

(a)                                  The Committee may grant Performance Awards
to any Participant upon such terms and conditions as shall be specified at the
time of the grant and may include provisions establishing the performance
period, the Performance Goals to be achieved during a performance period, and
the maximum or minimum settlement values.  Each Performance Award shall have its
own terms and conditions.  If the Committee determines, in its sole discretion,
that the established performance measures or objectives are no longer suitable
because of a change in the Company’s business, operations, corporate structure,
or for other reasons that the Committee deemed satisfactory, the Committee may
modify the performance measures or objectives and/or the performance period. 
However, the Committee may not, in any event, increase the number of shares of
Common Stock earned by any Executive Officer upon satisfaction of any
Performance Goal.

 

(b)                                 Performance Awards may be valued by
reference to the Fair Market Value of a share of Common Stock or according to
any formula or method deemed appropriate by the Committee, in its sole
discretion, including, but not limited to, achievement of Performance Goals or
other specific financial, production, sales or cost performance objectives that
the Committee believes to be relevant to the Company’s business and/or remaining
in the employ of the Company for a specified period of time.  Performance Awards
may be paid in cash, shares of Common Stock, or other consideration, or any
combination thereof.  If payable in shares of Common Stock, the consideration
for the issuance of such shares may be the achievement of the performance
objective established at the time of the grant of the Performance Award. 
Performance Awards may be payable in a single payment or in installments and may
be payable at a specified date or dates or upon attaining the performance
objective.  The extent to which any applicable performance objective has been
achieved shall be conclusively determined by the Committee.

 

11

--------------------------------------------------------------------------------


 

6.9                               Dividend Equivalent Rights.  The Committee may
grant a Dividend Equivalent Right to any Participant, either as a component of
another Award or as a separate Award. The terms and conditions of the Dividend
Equivalent Right shall be specified by the grant.  Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Common Stock (which may
thereafter accrue additional dividend equivalents).  Any such reinvestment shall
be at the Fair Market Value at the time thereof.  Dividend Equivalent Rights may
be settled in cash or shares of Common Stock, or a combination thereof, in a
single payment or in installments.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.

 

6.10                        Other Awards.  The Committee may grant to any
Participant other forms of Awards,  based upon, payable in, or otherwise related
to, in whole or in part, shares of Common Stock, if the Committee determines
that such other form of Award is consistent with the purpose and restrictions of
this Plan.  The terms and conditions of such other form of Award shall be
specified by the grant.  Such Other Awards may be granted for no cash
consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant.

 

6.11                        Performance Goals.  Awards of Restricted Stock,
Restricted Stock Units, Performance Award and Other Awards (whether relating to
cash or shares of Common Stock) under the Plan may be made subject to the
attainment of Performance Goals relating to one or more business criteria within
the meaning of Section 162(m) of the Code, including, but  not limited to, cash
flow; cost; ratio of debt to debt plus equity; profit before tax; economic
profit; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; free cash flow;
net profit; net sales; sales growth; price of the Company’s Common Stock; return
on net assets, equity or shareholders’ equity; market share; or total return to
shareholders (“Performance Criteria”).  Any Performance Criteria may be used to
measure the performance of the Company as a whole or any business unit of the
Company and may be measured relative to a peer group or index.  Any Performance
Criteria may include or exclude (i) extraordinary, unusual and/or non-recurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition, as identified in the Company’s quarterly and annual
earnings releases.  In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, under
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of an Award which is consistently applied
and identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report. 
However, the Committee may not in any event increase the amount of compensation
payable to an individual upon the attainment of a Performance Goal.

 

6.12                        Tandem Awards.  The Committee may grant two or more
Incentives in one Award in the form of a “Tandem Award,” so that the right of
the Participant to exercise one Incentive shall be canceled if, and to the
extent, the other Incentive is exercised.  For example, if a Stock Option and a
SAR are issued in a tandem Award, and the Participant exercises the SAR with
respect to 100 shares of Common Stock, the right of the Participant to exercise
the related Stock Option shall be canceled to the extent of 100 shares of Common
Stock.

 

6.13                        Maximum Individual Grants.  No Participant may
receive during any fiscal year of the Company Awards covering an aggregate of
more than 250,000 shares of Common Stock.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 7

AWARD PERIOD; VESTING

 

7.1                               Award Period.  Subject to the other provisions
of this Plan, the Committee may, in its discretion, provide that an Incentive
may not be exercised in whole or in part for any period or periods of time or
beyond any date specified in the Award Agreement.  Except as provided in the
Award Agreement, an Incentive may be exercised in whole or in part at any time
during its term.  The Award Period for an Incentive shall be reduced or
terminated upon Termination of Service.  No Incentive granted under the Plan may
be exercised at any time after the end of its Award Period.  No portion of any
Incentive may be exercised after the expiration of ten (10) years from its Date
of Grant.  However, if an Employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary) and an Incentive Stock Option is granted to such Employee, the
term of such Incentive Stock Option (to the extent required by the Code at the
time of grant) shall be no more than five (5) years from the Date of Grant.

 

7.2                               Vesting.  The Committee, in its sole
discretion, may determine that an Incentive will be immediately vested in whole
or in part, or that all or any portion may not be vested until a date, or dates,
subsequent to its Date of Grant, or until the occurrence of one or more
specified events, subject in any case to the terms of the Plan.  If the
Committee imposes conditions upon vesting, then, subsequent to the Date of
Grant, the Committee may, in its sole discretion, accelerate the date on which
all or any portion of the Incentive may be vested.

 

7.3                               Stock Option Award Periods.  Unless otherwise
provided in an Award Agreement or otherwise agreed to by the Committee, upon the
occurrence the following Termination of Service events the Award Period for
Stock Options will be adjusted as described below:

 

(a)                                  Upon the death of the Participant, any
rights to the extent exercisable on the date of death may be exercised by the
Participant’s estate, or by a person who acquires the right to exercise such
Stock Option by bequest or inheritance or by reason of the death of the
Participant, provided that such exercise occurs within both (i) the remaining
Award Period of the Stock Option and (ii) one year after the Participant’s
death.  The provisions of this Section shall apply notwithstanding the fact that
the Participant’s employment may have terminated prior to death, but only to the
extent of any Stock Options exercisable on the date of death.

 

(b)                                 Upon a Termination of Services by reason of
Total and Permanent Disability or Retirement, the Participant may exercise any
Stock Options, provided such option exercise occurs within both (i) the
remaining Award Period and (ii) six months (in the case of Total and Permanent
Disability) or three months (in the case of Retirement).  Notwithstanding the
terms of an Award Agreement, the tax treatment available pursuant to Section 422
of the Code upon the exercise of an Incentive Stock Option shall not be
available to an Participant who exercises any Incentive Stock Options more than
(i) one year after the date of Termination of Services due to Total and
Permanent Disability or (ii) three months after the date of Termination of
Services of employment due to Retirement.

 

(c)                                  Except as provided in (a) and (b) above,
upon Termination of Services by reason other than death, Retirement, Total and
Permanent Disability or cause (as determined by the Committee), the Participant
may exercise any Stock Options, provided such option exercise occurs

 

13

--------------------------------------------------------------------------------


 

within both (i) the remaining Award Period of the Stock Option and (ii) 30 days
of the date of Termination of Services.

 

(d)                                 All Stock Options shall terminate
immediately upon a Termination of Services for cause (as determined by the
Committee).

 

ARTICLE 8

EXERCISE OF INCENTIVE

 

8.1                               In General.  A vested Incentive may be
exercised during its Award Period, subject to limitations and restrictions set
forth in the Award Agreement.

 

8.2                               Securities Law and Exchange Restrictions.  In
no event may an Incentive be exercised or shares of Common Stock be issued
pursuant to an Award if a necessary listing or quotation of the shares of Common
Stock on a stock exchange or inter-dealer quotation system or any registration
under state or federal securities laws required under the circumstances has not
been accomplished.

 

8.3                             Exercise of Stock Option.

 

(a)                                  In General.  If a Stock Option is
exercisable prior to the time it is vested, the Common Stock obtained on the
exercise of the Stock Option shall be Restricted Stock which is subject to the
applicable provisions of the Plan and the Award Agreement.  If the Committee
imposes conditions upon exercise, then subsequent to the Date of Grant, the
Committee may, in its sole discretion, accelerate the date on which all or any
portion of the Stock Option may be exercised.  No Stock Option may be exercised 
for a fractional share of Common Stock.  The granting of a Stock Option shall
impose no obligation upon the Participant to exercise that Stock Option.

 

(b)                                  Notice and Payment.  Subject to such
administrative regulations as the Committee may from time to time adopt, a Stock
Option may be exercised by the delivery of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the
Stock Option is to be exercised and the date of exercise thereof (the “Option
Exercise Date”) which shall be at least three (3) days after giving such notice
unless an earlier time shall have been mutually agreed upon.  On the Option
Exercise Date, the Participant shall deliver to the Company consideration with a
value equal to the total Option Price of the shares to be purchased, payable as
provided in the Award Agreement, which may provide for payment in any one or
more of the following ways:  (a) cash or check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Option Exercise Date, valued at its Fair
Market Value on the Option Exercise Date, and which the Participant has not
acquired from the Company within six (6) months prior to the Option Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/ or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion.  In
the event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option,

 

14

--------------------------------------------------------------------------------


 

a number of shares of Common Stock issued upon the exercise of the Stock Option
equal to the number of shares of Restricted Stock used as consideration therefor
shall be subject to the same restrictions and provisions as the Restricted Stock
so tendered.

 

(c)                                  Reload Stock Options.  In the event that
shares of Common Stock are delivered by a Participant in payment of all or a
portion of the exercise price of a Stock Option as set forth in Section 8.3(b)
above and/or shares of Common Stock are delivered to or withheld by the Company
in satisfaction of the Company’s tax withholding obligations upon exercise in
accordance with Section 15.6 hereof, then, subject to Article 10 hereof, the
Committee may, in the applicable Award Agreement or at the time of exercise,
authorize the automatic grant to a Participant so exercising a Nonqualified
Stock Option, a replacement Nonqualified Stock Option, and to a Participant so
exercising an Incentive Stock Option, a replacement Incentive Stock Option (in
either case, a “Reload Stock Option”), to purchase that number of shares so
delivered to or withheld by the Company, as the case may be, at an option
exercise price equal to the Fair Market Value per share of the Common Stock on
the date of exercise of the original Stock Option (subject to the provisions of
the Plan regarding Incentive Stock Options and, in any event not less than the
par value per share of the Common Stock). The option period for a Reload Stock
Option will commence on its Date of Grant and expire on the expiration date of
the original Stock Option it replaces (subject to the provisions of the Plan
regarding Incentive Stock Options), after which period the Reload Stock Option
cannot be exercised.  The Date of Grant of a Reload Stock Option shall be the
date that the Stock Option it replaces is exercised.  A Reload Stock Option
shall automatically vest and be exercisable in full after the expiration of six
(6) months from its Date of Grant.  It shall be a condition to the grant of a
Reload Stock Option that promptly after its Date of Grant, a stock option
agreement shall be delivered to the Participant and executed by the Participant
and the Company which sets forth the total number of shares subject to the
Reload Stock Option, the option exercise price, the option period of the Reload
Stock Option and such other terms and provisions as are consistent with the
Plan.

 

(d)                                  Issuance of Certificate.  Except as
otherwise provided in Section 6.4 hereof (with respect to shares of Restricted
Stock) or in the applicable Award Agreement, upon payment of all amounts due
from the Participant, the Company shall cause certificates for the Common Stock
then being purchased to be delivered as directed by the Participant (or the
person exercising the Participant’s Stock Option in the event of his death) at
its principal business office promptly after the Option Exercise Date; provided
that if the Participant has exercised an Incentive Stock Option, the Company may
at its option retain physical possession of the certificate evidencing the
shares acquired upon exercise until the expiration of the holding periods
described in Section 422(a)(1) of the Code. The obligation of the Company to
deliver shares of Common Stock shall, however, be subject to the condition that,
if at any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, the Stock Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

 

(e)                                  Failure to Pay.  Except as may otherwise be
provided in an Award Agreement, if the Participant fails to pay for any of the
Common Stock specified in such

 

15

--------------------------------------------------------------------------------


 

notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Common Stock may be forfeited by the
Company.

 

8.4                               SARs.  Subject to the conditions of this
Section 8.4 and such administrative regulations as the Committee may from time
to time adopt, a SAR may be exercised by the delivery (including by FAX) of
written notice to the Committee setting forth the number of shares of Common
Stock with respect to which the SAR is to be exercised and the date of exercise
thereof (the “SAR Exercise Date”) which shall be at least three (3) days after
giving such notice unless an earlier time shall have been mutually agreed upon.
Subject to the terms of the Award Agreement, on the SAR Exercise Date, the
Participant shall receive from the Company in exchange therefor cash in an
amount equal to the excess (if any) of the Fair Market Value (as of the date of
the exercise of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered.  In the discretion of the Committee, and subject
to the terms of the Award Agreement, the Company may satisfy its obligation upon
exercise of a SAR by the distribution of that number of shares of Common Stock
having an aggregate Fair Market Value (as of the date of the exercise of the
SAR) equal to the amount of cash otherwise payable to the Participant, with a
cash settlement to be made for any fractional share interests, or the Company
may settle such obligation in part with shares of Common Stock and in part with
cash.

 

8.5                               Disqualifying Disposition of Incentive Stock
Option.  If shares of Common Stock acquired upon exercise of an Incentive Stock
Option are disposed of by a Participant prior to the expiration of either two
(2) years from the Date of Grant of such Stock Option or one (1) year from the
transfer of shares of Common Stock to the Participant pursuant to the exercise
of such Stock Option, or in any other disqualifying disposition within the
meaning of Section 422 of the Code, such Participant shall notify the Company in
writing of the date and terms of such disposition.  A disqualifying disposition
by a Participant shall not affect the status of any other Stock Option granted
under the Plan as an Incentive Stock Option within the meaning of Section 422 of
the Code.

 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment which requires shareholder approval in order for the
Plan and Incentives awarded under the Plan to continue to comply with Sections
162(m), 421, and 422 of the Code, including any successors to such Sections,
shall be effective unless such amendment shall be approved by the requisite vote
of the shareholders of the Company entitled to vote thereon.  Any such amendment
shall, to the extent deemed necessary or advisable by the Committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any Award Agreement.  In
the event of any such amendment to the Plan, the holder of any Incentive
outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating thereto. 
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 9 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Incentive theretofore granted under the Plan without the
consent of the affected Participant.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 10

TERM

 

The Plan shall be effective from the date that this Plan is approved by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on October 14, 2014, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.

 

ARTICLE 11

CAPITAL ADJUSTMENTS

 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate to prevent the dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of the (i) the number of shares and type of Common
Stock (or the securities or property) which thereafter may be made the subject
of Awards, (ii) the number of shares and type of Common Stock (or other
securities or property) subject to outstanding Awards, (iii) the number of
shares and type of Common Stock (or other securities or property) specified as
the annual per-participant limitation under Section 6.13 of the Plan, (iv) the
Option Price of each outstanding Award, (v) the amount, if any, the Company pays
for forfeited shares of Common Stock in accordance with Section 6.4, and (vi)
the number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.  In lieu of
the foregoing, if deemed appropriate, the Committee may make provision for a
cash payment to the holder of an outstanding Award.  Notwithstanding the
foregoing, no such adjustment or cash payment shall be made or authorized to the
extent that such adjustment or cash payment would cause the Plan or any Stock
Option to violate Section 422 of the Code.  Such adjustments shall be made in
accordance with the rules of any securities exchange, stock market, or stock
quotation system to which the Company is subject.

 

Upon the occurrence of any such adjustment or cash payment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment or cash payment which shall be conclusive and shall be binding upon
each such Participant.

 

ARTICLE 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1                        No Effect on Company’s Authority.  The existence of
this Plan and Incentives granted hereunder shall not affect in any way the right
or power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure and its business, or any merger or consolidation of
the Company, or

 

17

--------------------------------------------------------------------------------


 

any issuance of bonds, debentures, preferred or preference stocks ranking prior
to or otherwise affecting the Common Stock or the rights thereof (or any rights,
options, or warrants to purchase same), or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

12.2                        Conversion of Incentives Where Company Survives. 
Subject to any required action by the shareholders, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.

 

Notwithstanding the foregoing, however, if so provided in the agreement and plan
of merger pursuant to which such merger or consolidation is effected and the
only consideration to be received by a holder of Common Stock of the Company
(the “Merger Consideration”) in such merger or consolidation shall be cash, at
the effective time of the merger or consolidation (the “Merger Effective Time”):

 

(a)                                  each Incentive outstanding immediately
prior to the Merger Effective Time with an exercise price per share equal to or
greater than the Merger Consideration shall be canceled and the holder thereof
shall have no right to receive any consideration therefor; and



 

(b)                                 each Incentive outstanding immediately prior
to the Effective Time with an exercise price per share less than the Merger
Consideration shall be canceled in exchange for the right to receive a payment
in cash, without interest, equal to the product of (i) the excess of (x) the
Merger Consideration over (y) the exercise price per share under such Incentive
multiplied by (ii) the number of shares of Common Stock which such Incentive is
exercisable, which cash payment shall be reduced by any applicable withholding
taxes.

 

12.3                        Exchange or Cancellation of Incentives Where Company
Does Not Survive.  In the event of any merger, consolidation or share exchange
pursuant to which the Company is not the surviving or resulting corporation,
there shall be substituted for each share of Common Stock subject to the
unexercised portions of outstanding Incentives, that number of shares of each
class of stock or other securities or that amount of cash, property, or assets
of the surviving, resulting or consolidated company which were distributed or
distributable to the shareholders of the Company in respect to each share of
Common Stock held by them, such outstanding Incentives to be thereafter
exercisable for such stock, securities, cash, or property in accordance with
their terms.

 

Notwithstanding the foregoing, however, all such Incentives may be canceled by
the Company, in its sole discretion, as of the effective date of any such
reorganization, merger, consolidation, or share exchange, or of any proposed
sale of all or substantially all of the assets of the Company, or of any
dissolution or liquidation of the Company, by either:

 

(a)                                  giving notice to each holder thereof or his
personal representative of its intention to cancel those Incentives for which
the issuance of shares of Common Stock involved payment by the Participant for
such shares and, permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Board’s discretion some
or all of the shares as to which such Incentives would not otherwise be vested
and exercisable; or

 

18

--------------------------------------------------------------------------------


 

(b)                                 in the case of Incentives that are either
(i) settled only in shares of Common Stock, or (ii) at the election of the
Participant, settled in shares of Common Stock, paying the holder thereof an
amount equal to a reasonable estimate of the difference between the net amount
per share payable in such transaction or as a result of such transaction, and
the price per share of such Incentive to be paid by the Participant (hereinafter
the “Spread”), multiplied by the number of shares subject to the Incentive.  In
cases where the shares constitute, or would after exercise, constitute
Restricted Stock, the Company, in its discretion may include some or all of
those shares in the calculation of the amount payable hereunder.  In estimating
the Spread, appropriate adjustments to give effect to the existence of the
Incentives shall be made, such as deeming the Incentives to have been exercised,
with the Company receiving the exercise price payable thereunder, and treating
the shares receivable upon exercise of the Incentives as being outstanding in
determining the net amount per share.  In cases where the proposed transaction
consists of the acquisition of assets of the Company, the net amount per share
shall be calculated on the basis of the net amount receivable with respect to
shares of Common Stock upon a distribution and liquidation by the Company after
giving effect to expenses and charges, including but not limited to taxes,
payable by the Company before such liquidation could be completed.

 

(c)                                  An Award that by its terms would be fully
vested or exercisable upon a Change of Control will be considered vested or
exercisable for purposes of Section 12.3(a) hereof.

 

ARTICLE 13


LIQUIDATION OR DISSOLUTION


 

Subject to Section 12.3 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company.  If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

 

ARTICLE 14

INCENTIVES IN SUBSTITUTION FOR

INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees or directors of a corporation,
partnership, or limited liability company who become or are about to become
Employees or Outside Directors of the Company or any Subsidiary as a result of a
merger or consolidation of the employing corporation with the Company, the
acquisition by the Company of equity of the employing entity, or any other
similar transaction pursuant to which the Company becomes the successor
employer.  The terms and conditions of the

 

19

--------------------------------------------------------------------------------


 

substitute Incentives so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Committee at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Incentives
in substitution for which they are granted.

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1                        Investment Intent.  The Company may require that
there be presented to and filed with it by any Participant under the Plan, such
evidence as it may deem necessary to establish that the Incentives granted or
the shares of Common Stock to be purchased or transferred are being acquired for
investment and not with a view to their distribution.

 

15.2                        No Right to Continued Employment.  Neither the Plan
nor any Incentive granted under the Plan shall confer upon any Participant any
right with respect to continuance of employment by the Company or any
Subsidiary.

 

15.3                        Indemnification of Board and Committee.  No member
of the Board or the Committee, nor any officer or Employee of the Company acting
on behalf of the Board or the Committee, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and the Committee, each
officer of the Company, and each Employee of the Company acting on behalf of the
Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

 

15.4                        Effect of the Plan.  Neither the adoption of this
Plan nor any action of the Board or the Committee shall be deemed to give any
person any right to be granted an Award or any other rights except as may be
evidenced by an Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and upon the terms and conditions expressly set forth therein.

 

15.5                        Compliance With Other Laws and Regulations. 
Notwithstanding anything contained herein to the contrary, the Company shall not
be required to sell or issue shares of Common Stock under any Incentive if the
issuance thereof would constitute a violation by the Participant or the Company
of any provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the 1934 Act and Section 162(m) of the Code); and, as a condition
of any sale or issuance of shares of Common Stock under an Incentive, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such law or
regulation.  The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver shares of Common Stock, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

15.6                        Tax Requirements.  The Company or, if applicable,
any Subsidiary (for purposes of this Section 15.6, the term “Company” shall be
deemed to include any applicable Subsidiary), shall have the right to deduct
from all amounts paid in cash or other form in connection with the Plan, any
Federal, state, local, or other taxes required by law to be withheld in
connection with an Award granted under this Plan.  The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any

 

20

--------------------------------------------------------------------------------


 

taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to the Award.  Such payments shall be
required to be made when requested by Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock. 
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding obligations of the Company; (ii) if the
applicable Award Agreement permits or if the Company, in its sole discretion, so
consents in writing, the actual delivery by the exercising Participant to the
Company of shares of Common Stock that the Participant has not acquired from the
Company within six (6) months prior to the date of exercise, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the applicable Award Agreement permits or if the
Company, in its sole discretion, so consents in writing, the Company’s
withholding of a number of shares to be delivered upon the exercise or the
vesting of the Incentive, which shares so withheld have an aggregate fair market
value that equals (but does not exceed) the required tax withholding payment; or
(iv) any combination of (i), (ii), or (iii).  The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.  The Committee may in the Award
Agreement impose any additional tax requirements or provisions that the
Committee deems necessary or desirable.

 

15.7                        Assignability.  Incentive Stock Options may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution and may be exercised
during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a beneficiary will not constitute a transfer of the Stock
Option.  The Committee may waive or modify any limitation contained in the
preceding sentences of this Section 15.7 that is not required for compliance
with Section 422 of the Code.

 

Except as otherwise provided herein, Nonqualified Stock Options  and SARs may
not be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution.  The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be  granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.

 

Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 8, 9, 11,
13 and 15 hereof the term “Participant” shall be deemed to include the
transferee.  The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable by the transferee only to the extent and
for the periods specified in the Award Agreement.  The Committee and the Company
shall have no obligation to inform any transferee of a

 

21

--------------------------------------------------------------------------------


 

Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR.  The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 15.7.

 

15.8                      Use of Proceeds.  Proceeds from the sale of shares of
Common Stock pursuant to Incentives granted under this Plan shall constitute
general funds of the Company.

 

15.9                      Legend.  Each certificate representing shares of
Restricted Stock issued to a Participant shall bear the following legend, or a
similar legend deemed by the Company to constitute an appropriate notice of the
provisions hereof (any such certificate not having such legend shall be
surrendered upon demand by the Company and so endorsed):

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain KMG Chemicals, Inc. 2004
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Houston, Texas.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan.  By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Houston, Texas.

 

***************

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 16, 2004, by its Chief Executive Officer and Secretary pursuant to
prior action taken by the Board.

 

 

 

KMG Chemicals, Inc.

 

 

 

 

 

By:

  /s/ David L. Hatcher

 

 

Name:

David L. Hatcher

 

 

Title:

President

 

 

 

Attest:

 

 

 

 

 

  /s/ Roger C. Jackson

 

 

Roger C. Jackson

 

 

23

--------------------------------------------------------------------------------